Title: To Benjamin Franklin from Joseph Galloway, 5 April 1771
From: Galloway, Joseph
To: Franklin, Benjamin

Sir
Philada. April 5th. 1771
By Order of the House of Representatives of the Province of Pennsylvania, I herewith transmit a Petition to his Majesty respecting the Duties imposed by the late Revenue Act of Parliament, which remain unrepealed. This Petition it is their Desire that you shoud present to his Majesty in the most proper Manner. I am Sir, with great Esteem and Regard your most obedient Servant
Joseph GallowaySpeaker
Benjamin Franklin Esqr.
 Addressed: To / Benjamin Franklin Esquire / in / London
Endorsed: Jos. Galloway Esqr Ap. 5. 71.
Concg. Petition to the King